NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            _____________

                                No. 11-1304
                               _____________

                          KENNETH J. WILLIAMS,
                                 Appellant

                                      v.

    MR. DONALD T. VAUGHN; DISTRICT ATTORNEY FOR LEHIGH
                         COUNTY;
    THE ATTORNEY GENERAL OF THE STATE OF PENNSYLVANIA
                       _____________

               On Appeal from the United States District Court
                  for the Eastern District of Pennsylvania
                     District Court No. 2-95-cv-07977
                District Judge: The Honorable Jan E. Dubois


             Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                             March 27, 2012
          Before: FUENTES, SMITH, and JORDAN, Circuit Judges

                        (Opinion Filed: April 13, 2012)
                          _____________________

                                 OPINION
                          _____________________

SMITH, Circuit Judge.

     In 1985, Kenneth J. Williams was convicted by a jury of first degree murder

and was sentenced to death.     On December 26, 1995, after unsuccessfully
appealing his conviction and sentence, Williams petitioned for post-conviction

relief under Pennsylvania’s Post-Conviction Relief Act (“PCRA”), raising claims

concerning the guilt phase as well as the penalty phase of his trial. On December

27, 1995, Williams filed in the Eastern District of Pennsylvania a parallel petition

for federal habeas relief under 28 U.S.C. § 2254. This federal petition was quickly

dismissed without prejudice.

      On October 17, 2003, after years of litigation in state court concerning the

timeliness of his PCRA petition, the PCRA court granted his petition as to his

penalty phase claims. The court granted Williams a new penalty phase. The

PCRA court rejected, however, all of Williams’s guilt phase claims. The PCRA

court’s decision was appealed, and the Pennsylvania Supreme Court vacated the

decision and remanded for reconsideration. On remand, the PCRA Court again

granted Williams’ PCRA petition as to his penalty phase claims, but denied his

petition as to his guilt phase claims. On June 17, 2008, the Pennsylvania Supreme

Court affirmed this second decision.         At Williams’s resentencing, Williams

received a life sentence. He did not appeal this new sentence.

      On December 14, 2009, after the Pennsylvania Supreme Court affirmed the

PCRA court’s decision, Williams filed a motion to reactivate his federal habeas

proceeding, and to file an amended habeas petition under § 2254 focusing

exclusively on his guilt phase claims. On February 8, 2010, the District Court

                                         2
granted Williams’s motion, and deemed his amended habeas petition filed nunc

pro tunc to December 14, 2009.

      The District Court referred Williams’s petition to a Magistrate Judge, who

recommended that the petition be denied. Williams filed written objections to the

Magistrate’s report and recommendation. On January 11, 2011, the District Court

rejected Williams’s objections, adopted the Magistrate Judge’s report and

recommendation, and dismissed Williams’s petition. The District Court declined

to issue a certificate of appealability under 28 U.S.C. § 2253(c).

      Williams filed a timely appeal, along with a motion for a certificate of

appealability. A panel of this court granted Williams a certificate of appealability

as to two issues: (1) whether Williams was denied his right to effective assistance

of counsel at a “critical” stage prior to trial; and (2) whether an informal

conference with the Chief Justice of the Pennsylvania Supreme Court violated

Williams’s right to due process. 1

      Because the District Court “relied exclusively on the state court record and

did not hold an evidentiary hearing, our review is plenary.” Palmer v. Hendricks,

592 F.3d 386, 392 (3d Cir. 2010). “We review the decision of the state court under

the same standard that the District Court was required to apply.” Saranchak v.


1
 The District Court had jurisdiction under 28 U.S.C. §§ 2241, 2254. This court
has appellate jurisdiction under 28 U.S.C. §§ 1291, 2253.

                                          3
Beard, 616 F.3d 292, 301 (3d Cir. 2010). A district court’s authority to review a

state court’s denial of post-conviction relief is limited by the Antiterrorism and

Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214 (1996).

Because the PCRA Court denied Williams’s guilt phase claims on the merits, we

may grant habeas relief only if the PCRA Court’s adjudication of Williams’s

claims “resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme

Court of the United States; or . . . in a decision that was based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d).

      First, “a trial is unfair if the accused is denied counsel at a critical stage of

his trial.” United States v. Cronic, 466 U.S. 648, 659 (1984). Williams argues

that he was denied his right to counsel when he was nominally represented by the

Lehigh County Public Defender’s Office while they were actively trying to

withdraw from the case. He further argues that this was a critical stage of his case

because it was during this period that the court set a firm date for his trial, and

thus that he was denied his constitutional rights.

      A critical stage is “every stage of a criminal proceeding where substantial

rights of a criminal accused may be affected.” Mempa v. Rhay, 389 U.S. 128, 134

(1967).   The PCRA Court concluded that “[t]he setting of a trial date is a

                                          4
ministerial matter . . . and does not remotely constitute a critical stage.” App’x A-

133. The Pennsylvania Supreme Court agreed. App’x A-93. Williams has not

shown that this conclusion was “contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme

Court of the United States.” 28 U.S.C. § 2254(d)(1). 2

      Second, Williams argues that an informal conference with the Chief Justice

of the Pennsylvania Supreme Court violated his due process rights because the

party who petitioned for the hearing “failed to properly invoke the court’s

jurisdiction,” and because “the decisions to substitute counsel and to provide the

new lawyer with a mere 21 days to prepare were made in these improperly

conducted proceedings.” Appellant’s Br. at 27.

      The Pennsylvania Supreme Court found that the “Chief Justice did not

make any definitive ruling” at the conference.        App’x A-93. 3     Because no

definitive ruling with respect to the trial date was made at the conference, the

Pennsylvania Supreme Court concluded, there was no due process violation


2
  Williams cites extensively to Yohn v. Love, 76 F.3d 508, 522 (3d Cir. 1996), in
support of his argument. Yohn, however, was not “determined by the Supreme
Court of the United States,” and is thus not sufficient to overcome § 2254(d)(1).
See Brown v. Wenerowicz, 663 F.3d 619, 630 (3d Cir. 2011).
3
  This factual finding was not “based on an unreasonable determination of the facts
in light of the evidence presented in the State court proceeding,” and we are bound
to accept the finding. 28 U.S.C. § 2254(d)(2).
                                          5
“regardless of the technical propriety of the proceedings . . . .” Id. We agree—

assuming, without deciding that the hearing was technically inappropriate, it did

not result in a definitive ruling, and any resulting error was harmless. 4

      Accordingly, we will affirm the judgment of the District Court.




4
   Williams argues that this alleged error is a “structural” error not subject to
harmless error review. We disagree. Given the Pennsylvania Supreme Court’s
finding that no definitive ruling was made at the conference, any error arising out
of that hearing did not “infect the entire trial process,” and thus was merely a
“trial” error. See generally United States v. Gonzalez-Lopez, 548 U.S. 140, 148-51
(2006) (discussing the difference between trial error and structural error); Palmer
v. Hendricks, 592 F.3d 386, 397 (3d Cir. 2010) (same).
                                           6